Matter of Geonni J.R. (2018 NY Slip Op 02571)





Matter of Geonni J. R.


2018 NY Slip Op 02571


Decided on April 17, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 17, 2018

Sweeny, J.P., Renwick, Mazzarelli, Kahn, Gesmer, JJ.


6290

[*1]In re Geonni J. R., A Person Alleged to be A Juvenile Delinquent, Appellant. Presentment Agency


Neal D. Futerfas, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Julie Steiner of counsel), for presentment agency.

Appeal from order of disposition, Family Court, New York County (Adetokunbo O. Fasanya, J.), entered on or about June 16, 2016, which, upon appellant's admission to violation of probation, revoked a prior order of disposition that had placed appellant on probation and instead placed him with the Administration for Children's Services' Close to Home program for a period of 12 months, unanimously dismissed, without costs, as moot.
This appeal challenging the dispositional order, but not the underlying adjudication, is moot because the placement has expired (see e.g. Matter of Gabriel N., 144 AD3d 443 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 17, 2018
CLERK